Appellant was convicted of incest with his step-daughter, and given three years in the penitentiary, and appeals. The evidence shows that appellant married the mother of the prosecutrix in Marion County. The marriage license under which this marriage occurred was issued from Bowie County. Appellant asked a special charge to the effect that, if the jury believed that the marriage license was issued in Bowie County and executed in Marion County, the marriage would be invalid, and, this being so, appellant could not be convicted of the crime of incest. We are referred to no authority by the appellant to sustain this contention, and we do not understand it to be the law. An analogous question was discussed by the court in the case of Simon v. State, 31 Tex.Crim. Rep.. In that case the marriage license was issued from Victoria County, and the marriage was celebrated in Goliad County, and by a Justice of the Peace of Victoria County. It was held in that case that under this state of case the marriage was a legal and binding one; and we see no reason for overruling that decision, and believe it to be correct. The motion for a new trial sets up two grounds, based upon the supposed erroneous ruling of the court with reference to the admission of testimony. Suffice it to say, in this connection, that no exceptions were reserved by appellant to the action of the court, and therefore a revision of the supposed errors is not authorized by this court. We think the evidence in the case amply sufficient to support the conviction, and the judgment is affirmed.
Affirmed.